



COURT OF APPEAL FOR ONTARIO

CITATION:
Abdella
    v. Figura, 2013 ONCA 288

DATE: 20130430

DOCKET: C56035

Doherty, Cronk and Lauwers JJ.A.

Zeynab Abdella, Personally and as Litigation
    Guardian for Robale Eshete a minor and Machail Eshete

Plaintiffs
    (Appellants)

and

Corradina Figura AKA Cora Figura, Matteo Figura,
    1797292 Ontario Limited operating in business as Evangadi Restaurant &
    Lounge and Akwaba Restaurant and Lounge also known as Akwaba or Akwaba
    Specialities Africaines

Defendants
    (Respondent in Appeal)

Zeynab Abdella, appearing in person

D. Wallace, for the defendant (respondent) Figura

Heard:  April 30, 2013

On appeal from the orders entered by Justice James W.
    Sloan of the Superior Court of Justice, dated August 16, 2012 and September 11,
    2012.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is dismissed.  We agree with Sloan J. that, on current law,
    the landlord is not an occupier.  No other basis for liability is pleaded. 
    Nor does the record support the view that the appellant has a cause of action
    in negligence for the landlords alleged failure to enforce the tenants
    insurance covenant.

[2]

This is not a case for costs.


